WILMINGTON PARTNERS L.P., WILMINGTON MANAGEMENT CORP., TAX MATTERS PARTNER, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Wilmington Partners L.P. v. Comm'rDocket No. 15098-06United States Tax Court2010 U.S. Tax Ct. LEXIS 59; 2012-2 U.S. Tax Cas. (CCH) P50,557; July 19, 2010, DecidedWilmington Partners, L.P. v. Comm'r, 2010 U.S. Tax Ct. LEXIS 56">2010 U.S. Tax Ct. LEXIS 56 (T.C., May 28, 2010)2010 U.S. Tax Ct. LEXIS 59">*59 For Petitioner: Roger J. Jones, McDermott,Will & Emery,LLP, Chicago, IL.For Respondent: Daniel Allen Rosen, New York, NY.Diane L. Kroupa, Judge.Diane L. KroupaORDERWe issued an Order and Decision in this TEFRA-level partnership proceeding on May 28, 2010.Respondent filed a Motion to Vacate Decision on June 24, 2010 and petitioner filed an Objection to respondent's motion on July 14, 2010 . Respondent's motion never addresses the Court's dispositive finding that respondent failed to satisfy his burden under the Show Cause Order . Respondent also fails to establish any unusual circumstances or substantial error . The Court stands by its decision.Upon due consideration and for cause, it isORDERED that respondent's Motion to Vacate Decision is denied.(Signed) Diane L. KroupaJudgeDated: Washington, D.C.July 19, 2010